Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00727-CR

                                    Jard KABBELLIYA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR11482
                       Honorable Raymond Angelini, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED December 10, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice